Judgment unanimously affirmed. Memorandum: The superintendent of Attica Correctional Facility appeals from a judgment directing that the prison authorities either cease enforcing a rule so as to punish Sunni Muslim inmates for performing Salat in the recreation yard or, in the alternative, permit them access to their cells during recreation periods. It appears that the prison authorities have for several months been accommodating the prisoners’ constitutional right to observe their religion through a rule in compliance with the judgment which permits the prisoners to return to their cells for religious observances and then to return to the exercise yard. There is no showing in the record that the alternative means permitted in the judgment and adopted by the superintendent in lieu of allowing Salat in the exercise yard constitutes an impediment to the maintenance of order and discipline or an unreasonable curtailment of the superintendent’s authority. (Appeal from judgment of Supreme Court, Wyoming County, Conable, J. — art 78.) Present — Hancock, Jr., J. P., Denman, Boomer, Green and Schnepp, JJ.